J-S25042-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HOWARD SCOTT ALLISON                       :
                                               :
                       Appellant               :   No. 1849 WDA 2017

                Appeal from the PCRA Order November 28, 2017
                  In the Court of Common Pleas of Blair County
              Criminal Division at No(s): CP-07-CR-0001007-2007


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                 FILED AUGUST 09, 2018

        Howard Scott Allison appeals, pro se, from the order entered November

28, 2017, in the Blair County Court of Common Pleas, dismissing as untimely

his second petition for collateral relief filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. Allison seeks relief from the

judgment of sentence of an aggregate term of 12½ to 25 years’ imprisonment,

imposed on November 6, 2008, following his jury conviction of rape, statutory

sexual assault and corruption of minors,1 for the sexual abuse of his minor

niece in December of 1998. We affirm.

        The facts underlying Allison’s conviction are well-known to the parties

and we need not reiterate them herein. In summary, Allison was charged with

sexually abusing his six-year old niece eight years after the alleged incident.
____________________________________________


1   See 18 Pa.C.S. §§ 3121(a)(6), 3122.1, and 6301(a)(1), respectively.
J-S25042-18




At trial, the court admitted evidence, introduced by the Commonwealth, that

Allison had molested his two sisters sometime before the incident involving

his niece. Allison presented an alibi defense to the present charges. As noted

above, a jury found Allison guilty of rape and related charges. On November

6, 2008, Allison was sentenced to a term of 10 to 20 years’ imprisonment for

rape, and a consecutive term of two and one-half to five years’ imprisonment

for corruption of minors. On June 15, 2010, a panel of this Court affirmed his

judgment of sentence on direct appeal. See Commonwealth v. Allison, 4
A.3d 689 (Pa. Super. 2010) (unpublished memorandum).

      Allison filed a timely pro se PCRA petition on February 25, 2011. Counsel

was appointed, and filed an amended petition on May 23, 2011. The PCRA

court denied relief, and the order was subsequently affirmed on appeal. See

Commonwealth v. Allison, 60 A.3d 561 (Pa. Super. 2012) (unpublished

memorandum), appeal denied, 63 A.3d 1242 (Pa. 2013).

      On October 23, 2017, Allison filed the present pro se PCRA petition. The

court issued notice on November 6, 2017, of its intent to dismiss the petition

without first conducting an evidentiary hearing pursuant to Pa.R.Crim.P. 907.

On November 20, 2017, Allison filed a pro se objection to the court’s Rule 907




                                     -2-
J-S25042-18




notice. Thereafter, on November 30, 2017, the PCRA court entered an order

dismissing Allison’s petition as untimely filed. This appeal followed.2

         On appeal, Allison contends the PCRA court erred in dismissing his

petition as untimely filed because the trial court lacked subject matter

jurisdiction to prosecute him when: (1) the crime with which he has charged

was repealed before his prosecution; (2) he was denied the right to counsel

during a critical stage of the proceedings; and (3) the court improperly denied

him court-appointed counsel to petition for allowance of appeal to the

Pennsylvania Supreme Court after his judgment of sentence was affirmed on

direct appeal. See Allison’s Brief at 15, 18, 23. In addition, Allison insists he

is factually innocent, and his conviction represents a miscarriage of justice.

See id. at 25.

       “In reviewing the denial of PCRA relief, we examine whether the PCRA

court’s determination is supported by the record and free of legal error.”

Commonwealth v. Mitchell, 141 A.3d 1277, 1283–1284 (Pa. 2016)

(internal punctuation and citation omitted).      Further, a PCRA court may

dismiss a petition “without an evidentiary hearing if there are no genuine



____________________________________________


2 On December 15, 2017, the PCRA court ordered Allison to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Allison complied with the court’s directive and filed a concise statement on
January 2, 2018.


                                           -3-
J-S25042-18




issues of material fact and the petitioner is not entitled to relief.” Id. at 1284

(citations omitted).

        Here, the PCRA court determined Allison’s petition was untimely filed.

We agree. Further, upon our review of the record, the parties’ briefs, and the

relevant statutory and case law, we find the PCRA court thoroughly addressed

and adequately disposed of Allison’s claims in its opinion and order entered on

November 28, 2017. See Trial Court Opinion and Order, 11/28/2017, 1-4

(finding (1) Allison’s judgment of sentence was final on July 15, 2010, 30 days

after this Court affirmed and Allison failed to file a petition for allowance of

appeal in the Pennsylvania Supreme Court; (2) under the PCRA, Allison had

one year, or until July 15, 2011, to file a timely petition;3 (3) his petition filed

on October 23, 2017, was facially untimely; (4) Allison failed to plead or prove

any of the time for filing exceptions in the PCRA;4 and (5) Allison’s reliance on

the federal Antiterrorism and Effective Death Penalty Act (“AEDPA”), 5 is




____________________________________________


3   See 42 Pa.C.S. § 9545(b)(1).

4   See id. at § 9545(b)(1)(i)-(iii).

5   See 28 U.S.C. § 2254.




                                           -4-
J-S25042-18




misplaced because “the PCRA is not controlled by the timeliness requirements

under the AEDPA”).6 Therefore, we rest on the court’s well-reasoned basis.7

        Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2018




____________________________________________


6   Trial Court Opinion and Order, 1128/2017, at 3.

7 We note that in his reply brief, Allison asserts that his claims involve
questions of subject matter jurisdiction, which “can never be waived.” See
Allison’s Reply Brief at unnumbered 1. In support of this contention, he refers
to the statement of jurisdiction in his original brief. See id. However, the
cases he cites therein are civil decisions, and irrelevant to an interpretation of
the PCRA. See Allison’s Brief at 1. More importantly, one of the enumerated
bases for relief under the PCRA is “[a] proceeding in a tribunal without
jurisdiction.” 42 Pa.C.S. § 9543(a)(2)(viii). This Court has previously found
a claim the trial court lacked subject matter jurisdiction “does not overcome
the PCRA’s one year jurisdictional time-bar as it does not fall within one of the
statutory exceptions.” Commonwealth v. Dickerson, 900 A.2d 407, 412
(Pa. Super. 2006), appeal denied, 911 A.2d 933 (Pa. 2006). Accordingly,
Allison’s argument is without merit.

                                           -5-
                                                                           Circulated 07/26/2018 04:06 PM




      IN THE COURT OF COMMON PLEAS OF BLAIR COUNTY, PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA,

                                                                 2007 CR 1007
                v.

 HOWARD SCOTT ALLISON,
          DEFENDANT


        ELIZABETH A. DOYLE                        PRESIDENT JUDGE

        DISTRICT ATTORNEY'S OFFICE                ATTORNEY FOR COMMONWEALTH

        HOWARD SCOTT ALLISON                      SELF REPRESENTED LITIGANT


                                  OPINION AND ORDER

        The DefendanUPetitioner, Howard Scott Allison, responds to the Court's order of

November 1, 2017, where the Court notified the Defendant, pursuant to Pennsylvania

Rule of Criminal Procedure 907, that it dismissed his second petition filed under the

Post-Conviction Relief Act (PCRA) for lack of jurisdiction, due to the facially

untimeliness of the petition and the failure of the Petitioner to plead one of the statutory

exceptions. In his response, the Petitioner asserts that his petition is timely under the

Federal Antiterrorism and Effective Death Penalty Act (AEDPA), 28 U.S.C. § 2254,

either through the tolling of the timeliness requirement in the AEDPA statute or through

his assertion of actual innocence based on an unreasonable determination of the facts

presented at trial.

       Jurisdiction of a PCRA court is controlled by 42 Pa. C.S.A. § 9545, which reads,

in relevant part:




                                             1
         (b) Time for filing petition.--
         (1) Any petition under this subchapter, including a second or subsequent
         petition, shall be filed within one year of the date the judgment becomes
         final, unless the petition alleges and the petitioner proves that
                  (i) the failure to raise the claim previously was the result of
                  interference by government officials with the presentation of the
                 claim in violation of the Constitution or laws of this Commonwealth
                 or the Constitution or raws of the United States;
                 (ii) the facts upon which the claim is predicated were unknown to the
                 petitioner and could not have been ascertained by the exercise of
                 due diligence; or
                 (iii) the right asserted is a constitutional right that was recognized by
                 the Supreme Court of the United States or the Supreme Court of
                 Pennsylvania after the time period provided in this section and has
                 been held by that court to apply retroactively.
        (2) Any petition invoking an exception provided in paragraph (1) shall be
        filed within 60 days of the date the claim could have been presented.
        (3) For purposes of this subchapter, a judgment becomes final at the
        conclusion of direct review, including discretionary review in the Supreme
        Court of the United States and the Supreme Court of Pennsylvania, or at
        the expiration of time for seeking the review.
        (4) For purposes of this subchapter, "government officials" shall not include
        defense counsel, whether appointed or retained.

42 Pa .C.S.A. § 9545. "[J]urisdictional time limits go to a court's right or competency to

adjudicate a controversy." Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007).

No court has the authority to grant equitable exceptions or to extend time limits except

as allowed by statute. Id. The strict time limitations show a clear intent by the legislature

to ensure finality in the collateral review process. Id.

       Before going through an analysis of the petition) the Court notes that it made an

error in its determination of the date when the Petitioner's judgment was final, however

that error is harmless to the Petitioner and does not affect the Court's decision. A review

of the docket indicates that the Superior Court denied the Petitioner's direct review

appeal on June 15) 2010. The Petitioner did not file an appeal to the Supreme Court

within the thirty (30) days from the date judgment of sentence was affirmed by the

                                              2
     Superior Court. See Pa. R.A.P. 1113. Thus, his final date of his judgment was July 15,

     2010, See Commonwealth v. Hutchins, 760 A.2d 50, 54 (Pa. Super. 2000) (finding that

     a judgment becomes final 30 days after a decision from the Superior Court when a

    defendant does not file an allowance of appeal with the Supreme Court of

    Pennsylvania). As a result, the Petitioner had until July 15, 2011 to file his PCRA

    petition." As this petition was filed on October 23, 2017, the petition is facially untimely.

    Consequently, the Petitioner must plead one of the timeliness exceptions listed in the

    statute.

           While in his response the Petitioner asserts timeliness under the AEDPA, the

    petition filed at the state court level under the PCRA is not controlled by the timeliness

    requirements under the AEDPA. Interpretations under the AEDPA and Federal habeas

    corpus proceedings do not inform a determination of proceedings under the PCRA. The

    Petitioner asserts that the Court must grant him a ninety (90) day tolling of the

    timeliness requirement under the AEDPA to rectify constitutional defects concerning

    discretionary appeal to the Supreme Court during his direct appeal stage. However, as

    stated above, the PCRA does not allow for tolling of the timing requirements, and the

    Petitioner must therefore assert a statutory timeliness exception. See Bennett, supra.

This Court has neither the statutory or equitable power to extend the filing of the appeal

except the limited exceptions contained in the PCRA. Therefore the Court will not grant

the tolling of the filing date demanded by the Petitioner.




1
  The Petitioner filed his first PCRA petition on February 25, 2011. Counsel was appointed. The PCRA
Court denied this petition on December 16, 2011. The Petitioner appealed to the Superior Court, which
affirmed the PCRA Court's decision on August 7, 2012. The Supreme Court denied an allowance of
appeal on January 9, 2013.

                                                   3
           Moreover, the substance of the Petitioner's response and second petition does

    not plead any of the exceptions listed under Section 9545(b). While marking on the

    petition form that his claims were not presented due to governmental interference, the

    Petitioner does not make any such pleading that shows that his claims were not raised

    due to governmental interference. ln addition, the Petitioner has not pleaded a

    constitutional right which has been determined to apply retroactively. Furthermore, the

    Petitioner does not plead that he has recently discovered facts about his claim that he

    could not have discovered with the exercise of due diligence. In fact, the majority of his

    claims are based on evidence presented at trial which the Petitioner argues proves his

    actual innocence, and thereby invoking the miscarriage of justice exception, overcoming

the statute of limitations of the AEDPA.2 See McQuiggin v. Perkins, _U.S._, 133
S. Ct. 1924 (2013). However, federal decisions pertaining to federal habeas corpus

proceedings are irrelevant to construction of timeliness under the PCRA.

Commonwealth v. Brown, 143 A.3d 418, 420-21 (Pa. Super. 2016).

          After review of the Petitioner's response to the Court's notice of November 1 ,

2017, the Court finds no genuine issue of material fact exists in the Petition or the

response. The Petitioner has filed a facially untimely petition and has not adequately

pleaded an exception to the timing requirements found in 42 Pa. C.S.A. § 9545. As the

timing requirements implicate the Court's jurisdiction to hear and decide this petition,

this Court dismisses the petition, for lack of jurisdiction.




2 The Petitioner also pleads ex post facto and double jeopardy violations based on his sentence. Issues of
sentencing are properly raised in a PCRA petition, and must apply to the timeliness requirements of the
PCRA. See Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa.1999) The Petitioner avers that the issue
concerned actions of trial counsel and was raised in this first PCRA petition and has not pleaded anything
that would qualify under a timing exception under 42 Pa. C.S.A. § 9545.

                                                    4
 For the foregoing reasons, we enter the following:




                                       ORDER OF COURT

        AND NOW, this       .2 � /''    day of November, 2017, after review of the

Defendant's response to the Court's Opinion and Order titled, "Objection to Intention to

Dismiss Second Post Conviction Relief Act Petition for Lack of Jurisdiction Pursuant to

Pa. R. Crim. P. #907," the Court finds that there are no genuine issues of material fact

raised by the Defendant in his petition or response. Therefore, it is hereby ORDERED,

DIRECTED and DECREED that the Defendant's petition is DISMISSED without a

hearing for lack of jurisdiction.

       YOU ARE HEREBY ADVISED THAT Pursuant to Rule 907(4) of the

Pennsylvania Rules of Criminal Procedure, you have a right to appeal from the Court's

decision disposing of your petition. Pa. R. Crim. P. 907(4). If you choose to exercise that

right, you must do so within thirty (30) days of the date of this order. Pa. R. Crim. P.

907(4); Pa. R. App. P. 903(a).

                                                         BY THE COURT:




                                                          @LJL                         P.J.




                                             5